ACCEPTED
                                                                               01-15-00206-CR
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         10/15/2015 4:01:05 PM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                         No. 01-15-00206-CR

                     IN THE COURT OF APPEALS                FILED IN
                                                     1st COURT OF APPEALS
                                                         HOUSTON, TEXAS
                     FIRST JUDICIAL DISTRICT         10/15/2015 4:01:05 PM
                                                     CHRISTOPHER A. PRINE
                         HOUSTON, TEXAS                       Clerk
 __________________________________________________________

                              No. 17166

                  IN THE 253RD DISTRICT COURT OF

                    CHAMBERS COUNTY, TEXAS
 __________________________________________________________

CODY CRYMES                     §                       Appellant

v.                              §

STATE OF TEXAS                 §                     Appellee
 __________________________________________________________

       STATE'S MOTION FOR EXTENSION OF TIME TO FILE RESPONSE TO

                 APPELLANT’S MOTION FOR REHEARING
 __________________________________________________________

                                     Cheryl Swope Lieck
                                     District Attorney
                                     Chambers County, Texas

                                     Kathy Esquivel
                                     Assistant District Attorney
                                     Chambers County, Texas
                                     P.O. Box 1409
                                     Anahuac, Texas 77514
                                     (409) 267-2682
                                     (409) 267-3105
                                     kesquivel@co.chambers.tx.us
      COMES NOW the State of Texas, by and through her Assistant District
Attorney, Kathy Esquivel, and, pursuant to TEX. R. APP. PRO. 73, presents this
Motion for Extension of Time. In support of the motion, the State submits the
following:

1.    The above case is on appeal from a plea of guilty in the 253rd Judicial District
      Court of Chambers County, Texas.

2.    The State’s response is currently due on October 20, 2015.

3.    This is the State’s first Motion for Extension of Time.

4.    Counsel for the State was preparing for another jury trial in the 253rd District
      Court and did not have adequate time to complete the brief in this case.
      Further, counsel for the State was preparing a case for a special meeting of the
      grand jury.

5.    The State requests that the time for filing the State’s Brief be extended by 7
      days to October 27, 2015. The State requests this extension not for delay, but
      to see that justice is done.


      WHEREFORE, PREMISES CONSIDERED, the State prays that this

Court grant the State’s Motion for Extension of Time and extend the due date of the

State’s Appellate Brief until October 27, 2015.



                                       Respectfully submitted,
                                       CHERYL SWOPE LIECK
                                       Chambers County District Attorney


                                       /s/ Kathy Esquivel
                                       KATHY ESQUIVEL
                                       Assistant District Attorney
                                     Chambers County, Texas
                                     P.O. Box 1409
                                     Anahuac, Texas 77514
                                     (409) 267-2682
                                     (409) 267-3105 FAX
                                     SBN 24034432
                                     kesquivel@co.chambers.tx.us


                         CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been sent to
opposing counsel via email on ___15th_____ day of October, 2015.



                                     /s/ Kathy Esquivel
                                     KATHY ESQUIVEL
                                     Assistant District Attorney
                                     Chambers County, Texas



Rick Oliver
Attorney for Appellant